Title: To James Madison from Richard Söderström, 1 April 1806 (Abstract)
From: Söderström, Richard
To: Madison, James


                    § From Richard Söderström. 1 April 1806, Washington. “Well knowing how large a portion of your time is ingrossed by the Weightier affairs of Government, I feel reluctance in trespassing on you for a moment with those of lesser concern; but the Interest of those I represent, to them of infinite importance, makes it indispensable that I should solicit an answer in writing to the note on the Subject of the Henrick & Her Cargo which I had the Honor of addressing to you on the 21xth. Ultmo., the numerous instances in which the Government of the United States have defended Cases simular in principles, inssure me with the utmost confidence in the propriety of my request, and the high Character for wisdom and intigrity which Characticises the Courts of the United States gives the fullest reason to expect a learned and impartial decision, on which those I represent are willing to repose. The Action of Trover is suggested as a mere formal action to try the right of Capture and effect and Conclusioness of a foreign Sentence under the circumstances of the Case. In expectation of an answer in writing as early as your engagement will permit.”
                    
                        Adds in a postscript:
                        “Cases Similar in Principle
                        Schooner Jane
                                ”       Isabella
                                ”       Betsy Lloyd
                        Brig Flying Fish
                           ”   John
                        Schoo Amphetheater
                           ”       Charming Betsy &
                                    Marcator.”
                    
                